PER CURIAM:
Defendant, Paul Hiram Caldwell, appeals from judgment on guilty plea to charge of breaking and entering. (The Code 1966, Section 708.8).
April 7, 1969, defendant appeared with counsel and entered a plea of guilty to the charged offense. Trial court conducted interrogation of defendant in accord with pre-Fwco criteria. See State v. Jackson, 173 N.W.2d 567, 568-569 (Iowa 1970).
Prior to sentencing defendant moved to vacate or alternatively permit withdrawal of his plea. Both requests were denied.
Defendant here urges (1) his plea was not voluntarily and knowledgeably entered; (2) trial court’s time of plea inquiry did not establish his guilt; and (3) trial court abused discretion in refusing to allow defendant to withdraw the guilty plea.
Our review of the record discloses there is no merit in these assignments. Further discussion will serve no useful purpose.
Affirmed. See rule 348.1.